Citation Nr: 0217659	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-09 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of eyesight, left eye, due to surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for loss of eyesight, 
left eye, due to surgery.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


REMAND

The veteran and his representative maintain that the veteran 
has loss his eyesight, left eye, due to surgery performed at 
the VA Medical Center, Birmingham, Alabama. 

The veteran submitted a request for a Travel Board hearing 
in his substantive appeal (SA) in January 2002.  The veteran 
has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West 
Supp. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2002).  
Therefore, a Travel Board hearing should be scheduled for 
him pursuant to 38 C.F.R. § 20.704 (2002).  

Additionally, during the pendency of this appeal there has 
been a significant change in the law; i.e., the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

The RO has not notified the veteran of the VCAA provisions, 
what assistance VA would provide, what evidence, if any, the 
veteran should provide or readjudicate his claim pursuant to 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate 
action and schedule a Travel Board 
hearing for the veteran.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2002).  

2.  Assure that all notice and 
development required by the VCAA has 
been done, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by 
VA.

Thereafter, the claims folder should be returned to the 
Board for further appellate review.  No action is required 
of the veteran until he receives further notice.  The 
purpose of this remand is to accord the veteran due process.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



